Name: Commission Regulation (EEC) No 1074/91 of 29 April 1991 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 91 No L 108/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1074/91 of 29 April 1991 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1067/91 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1067/91 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 362, 27 . 12 . 1991 , p. 5 . 0 OJ No L 303 , 31 . 10 . 1990, p. 5. 0 OJ No L 107, 27. 4. 1991 , p. 37. No L 108/6 30. 4. 91Official Journal of the European Communities ANNEX to the Commission Regulation of 29 April 1991 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 18,22 0401 10 90 17,01 0401 20 11 24,98 0401 20 19 23,77 0401 20 91 30,30 0401 20 99 I 29,09 0401 30 11 77,27 0401 30 19 \ 76,06 0401 30 31 I 148,15 0401 30 39 Il 146,94 0401 30 91 I 248,01 0401 30 99 246,80 0402 10 11 0 . 130,36 0402 10 19 (4) 123,11 0402 10 91 CM4) 1,231 1 / kg 4- 28,92 0402 10 99 on 1,2311 / kg + 21,67 0402 21 11 0 181,54 0402 21 17 o 174,29 0402 21 19 o 174,29 0402 21 91 o 220,77 0402 21 99 o 213,52 0402 29 1 1 000 1,7429 / kg + 28,92 0402 29 15 C)(4) 1,7429 / kg + 28,92 0402 29 19 CM4) 1,7429 / kg + 21,67 0402 29 91 CM4) 2,1 352 / kg + 28,92 0402 29 99 CM4) 2,1 352 / kg + 21,67 0402 91 11 0 30,28 0402 91 19 (4) 30,28 0402 91 31 (4) 37,85 0402 91 39 (4) 37,85 0402 91 51 (4) 148,15 0402 91 59 (4) 146,94 0402 91 91 (4) 248,01 0402 91 99 (4) 246,80 0402 99 1 1 (4) 49,85 0402 99 19 (4) 49,85 0402 99 31 CM4) 1,4452 / kg + 25,30 0402 99 39 CM4) 1,4452 / kg + 24,09 0402 99 91 00 2,4438 / kg + 25,30 0402 99 99 00 2,4438 / kg + 24,09 0403 10 02 130,36 0403 10 04 181,54 30 . 4. 91 Official Journal of the European Communities No L 108/7 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 06 220,77 0403 10 12 0 1,231 1 / kg + 28,92 0403 10 14 0 1,7429 / kg + 28,92 0403 10 16 0 2,1 352 / kg + 28,92 0403 10 22 27,39 0403 10 24 l 32,71 0403 10 26 79,68 0403 10 32 (') 0,21 35 / kg + 27,71 0403 10 34 0 ) 0,2667 / kg + 27,71 0403 10 36 0 0,7364 / kg + 27,71 0403 90 11 130,36 0403 90 13 181,54 0403 90 19 220,77 0403 90 31 (') 1,231 1 / kg + 28,92 0403 90 33 (') 1,7429 / kg + 28,92 0403 90 39 0 2,1 352 / kg + 28,92 0403 90 51 27,39 0403 90 53 32,71 0403 90 59 79,68 0403 90 61 (') 0,21 35 / kg + 27,71 0403 90 63 0 0,2667 / kg + 27,71 0403 90 69 0 0,7364 / kg + 27,71 0404 10 11 30,29 0404 10 19 C ) 0,3029 / kg + 21,67 0404 10 91 0 0,3029 / kg 0404 10 99 0 0,3029 / kg + 21,67 0404 90 11 || 130,36 0404 90 13 181,54 0404 90 19 I 220,77 0404 90 31 130,36 0404 90 33 \ 181,54 0404 90 39 l 220,77 0404 90 51 0 1,231 1 / kg + 28,92 0404 90 53 cm 1,7429 / kg + 28,92 0404 90 59 o 2,1 352 / kg + 28,92 0404 90 91 0) 1,231 1 / kg + 28,92 0404 90 93 00 1,7429 / kg + 28,92 0404 90 99 0 2,1352 / kg + 28,92 0405 00 10 255,79 0405 00 90 312,06 0406 10 10 0 234,35 0406 10 90 0 285,03 0406 20 10 00 385,87 0406 20 90 0 385,87 0406 30 10 00 186,47 0406 30 31 00 175,53 0406 30 39 00 186,47 0406 30 90 00 283,19 No L 108/8 Official Journal of the European Communities 30 . 4. 91 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 40 00 (1(1 148,14 0406 90 1 1 00 224,00 0406 90 13 (3)(4) 196,74 0406 90 15 (1(1 196,74 0406 90 17 (1(1 196,74 0406 90 19 (3)(4) 385,87 0406 90 21 (3)(4) 224,00 0406 90 23 CM4) 188,31 0406 90 25 (3)(4) 188,31 0406 90 27 (3)(4) 188,31 0406 90 29 (3)(4) 188,31 0406 90 31 (3)(4) 188,31 0406 90 33 (4) 188,31 0406 90 35 188,31 0406 90 37 (3)(4) 188,31 0406 90 39 (3)(4) 188,31 0406 90 50 (J)(4) 188,31 0406 90 61 385,87 0406 90 63 385,87 0406 90 69 I)l 385,87 0406 90 71 (4) 234,35 0406 90 73 (4) 188,31 0406 90 75 (4 188,31 0406 90 77 (4) 188,31 0406 90 79 (4) 188,31 0406 90 81 (4) 188,31 0406 90 83 (4) 188,31 0406 90 85 (4) 188,31 0406 90 89 (3)(4) 188,31 0406 90 91 (4) 234,35 0406 90 93 (4) 234,35 0406 90 97 (4) 285,03 0406 90 99 (1 285,03 1702 10 10 \ 36,29 1702 10 90 I 36,29 2106 90 51 I 36,29 2309 10 15 \ 94,75 2309 10 19 \ 123,07 2309 10 39 \ 115,40 2309 10 59 \ 95,40 2309 10 70 \ 123,07 2309 90 35 \ 94,75 2309 90 39 \ 123,07 2309 90 49 I 115,40 2309 90 59 I 95,40 2309 90 70 I 123,07 30 . 4. 91 No L 108/9Official Journal of the European Communities (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . (4) The levy applicable is limited under the conditions laid, down in Regulation (EEC) No 715/90 .